Opinion by
Mr. Justice Jones,
The basic legal question involved on this appeal is whether a court of quarter sessions has jurisdiction to impose liability upon one school district in favor of another for the tuition of pupils of the first district attending school in the latter during litigation over a municipal annexation ordinance which is the subject of a complaint in the court of quarter sessions.
On February 20, 1948, the borough of Irwin adopted an ordinance annexing to its corporate area adjacent land lying in the township of North Huntingdon. Both the township and the school district of the township at once challenged the annexation ordinance by filing a complaint in the court of quarter sessions of the county as authorized by Section 1010 of The General Borough Act of May 4, 1927, P. L. 519, as amended by The Borough Code of July 10, 1947, P. L. 1621, 53 PS §12900. The complaint was originally heard by the president judge and an additional law judge of the county who differed in their conclusions with respect to the validity of the ordinance. Each wrote an opinion both of which were filed on August 24, 1948, by the president judge who directed that the matter be heard on September 21st following by all four members of the court sitting en banc. On August 26th the board of directors of the borough school district, by resolution, advised the residents of the territory (which was the subject matter of *136the borough’s annexation ordinance) to register their children on September 1st for attendance at the borough schools during the succeeding school year. The next day, the township school district, by public notice, sought to advise residents of the territory that their children should continue, to attend the township’s schools until the question concerning the validity of the annexation ordinance was finally determined. Even so, 67 children of residents of the territory involved in the proposed annexation were registered on September 1st as pupils in the schools of the borough school district.
On January 7, 1949, the court of quarter sessions, composed of the four judges of the county, sitting en banc, entered a decree (one judge dissenting) adjudging the annexation ordinance to be illegal and void. Three days later (January 10th) upon ex parte representations of counsel for the borough school district, the court entered a supplementary amendment of the decree of January 7th which needs be quoted in full as it constitutes the basis of the present controversy:
“And now, to wit; this 10th day of January, 1949, it appearing to the Court that some children, resident in North Huntingdon Township, have been attending the public schools in the Borough of Irwin and some children, resident in the Borough of Irwin, have been attending public schools in North Huntingdon Township pending the decision of this Court in this matter; it further appearing that no definite arrangements have been made between the parents of the respective children and the Boards of School Directors of the Township and Borough as to the payment of tuition or the reimbursement of the respective school districts for the additional expense thus incurred by them, and it further appearing that the welfare of the respective students in' the different schools requires that the children remain in the schools and-in the classes or grades, which they have been attending-sinceThe opening of school year in *137September, 1948, until the close of the school year 1948-1949. Now, therefore, after due and careful consideration, it is ordered, adjudged and decreed that the order and decree of this Court made or issued on January 7th, 1949, shall be supplemented and amended by adding thereto the following: that the children and students resident in North Huntingdon Township and the Borough of Irwin attending the public schools of the Township or Borough outside of the School District of their residence shall be permitted to remain in the class or grade, and attend the public schools of the respective school districts which they have been attending since the opening thereof in September, 1948, until the end of the current school year and that their tuition shall be paid by the School District of their residence providing the said children otherwise comply with the rules and regulations of the school in which they are enrolled; the expense of such tuition to be settled and adjusted between the districts at the end of the school year.”
Both the borough and the borough school district appealed to the Superior Court from the decree of the court of quarter sessions of January 7, 1949, declaring the annexation ordinance invalid. The township school district filed exceptions to the January 10th amendment of the decree but did not appeal therefrom. The decree of January 7th and the amendment of January 10th were set forth in full in the printed record on the above-mentioned appeals to the Superior Court and attention was called to the amendment, as well as the decree of January 7th, by the appellants in their history of the case. On July 15,1949, the Superior Court, in a unanimous opinion, affirmed the decree of January 7th: see Irwin Borough Annexation case (No. 1), 165 Pa. Superior Ct. 119, 67 A. 2d 757. Thereafter, the borough school district, in reliance upon the provision contained in the January 10th amendment, billed the township school district from time to time for the tuition of the *13867 tOAvnship pupils who had attended the borough schools in the school year 1948-1949. The township school district refused to pay.
As a consequence, the borough school district filed a petition in the court of common pleas of the county on January 16, 1951, whereon the court granted a rule on the township school district to show cause why a judgment should not be entered against it in favor of the borough school district “in the sum of $8,662.95, with interest thereon from October 13, 1949, in accordance with said Decree of the Court of Quarter Sessions entered January 10, 1949. . . .” The township school district filed an answer in the nature of a demurrer raising questions of law, and argument was thereafter had on the petition and answer. On September 17, 1951, the court discharged the rule by an order to which the borough school district filed exceptions. After argument before the court en banc, the exceptions were dismissed (one judge again dissenting) in a final order from which the borough school district took this appeal.
In disposing of the petitioner’s contentions, the learned court below held (1) that the court of quarter sessions did not have jurisdiction, in connection with the litigation over the annexation ordinance, to adjudicate liability on the part of the township school district for the tuition of the children of its residents attending school in the borough district during the litigation, (2) that the amendment of January 10, 1949, purporting to impose liability upon the township school district for the tuition of its children attending school in the borough school district was interlocutory at best and, consequently, did not render the amendment of January 10th res judicata upon the Superior Court’s affirmance of the decree of January 7, 1949, and (3) that, even if the amendment of January 10, 1949, was competently made, a rule to show cause is not the proper procedure for a recovery upon the alleged liability.
*139The matter which the amendment of January 10th attempted to add to the decree of January 7th was so plainly beyond the jurisdiction of the court of quarter sessions as to merit little discussion. The fact that Section 1010 of The General Borough Act, supra, as amended, conferred upon the court jurisdiction of the complaint attacking the annexation ordinance imputed no power to such court to be concerned with or to pass upon affairs of a school district whether of the township or of the borough. The ordinance was an exercise by the borough of its municipal power and had nothing to do with public schools or their administration. It neither purported to, nor did it, involve the rights and liabilities of the school districts in any way. Such matters were entirely foreign to the quarter sessions proceeding concerning the ordinance and, hence, not within the jurisdiction of the court. In Irwin Borough Annexation Case (No. 2), 165 Pa. Superior Ct. 134, 137-138, 67 A. 2d 765, it was pertinently recognized that “There are fundamental distinctions between boroughs and school districts. They are separate and independent legal entities; they operate in distinctive spheres of governmental power; and they are regulated by different codes of law. Boroughs are municipal corporations and are governed by The Borough Code. School districts are administrative bodies corporate and politic, and are governed by the School Code.” Questions arising under the School Code are cognizable in courts of common pleas. “If the court has no jurisdiction, it is of no consequence that the proceedings have been formally conducted, for they are coram non judice. ... A judgment rendered in the Court of Quarter Sessions in a proceeding exclusively within the jurisdiction of the Common Pleas, and vice versa, is void for want of jurisdiction in the court rendering the judgment”: Wall v. Wall, 123 Pa. 545, 553, 16 A. 598. The amendment of January 10 th was obviously a nullity.
*140The appellant contends, however, that, since the court of quarter sessions had jurisdiction of the complaint attacking the ordinance, it also had power to determine all other issues incidental to the case and reasonably necessary for the administration of justice. Ordinarily that is so, but it is subject to the important qualification that the “other issues” cognizable by the court must fall within its general jurisdiction. The opinion in Commonwealth v. Brownmiller, 141 Pa. Superior Ct. 107, 14 A. 2d 907, which the appellant cites in support of its contention in this connection, expressly so confirmed where it stated (p. 112), “[Courts] may do all things that are reasonably necessary for the adminstration of justice within the scope of their jurisdiction” (Emphasis supplied). For instance, a court of equity, the completeness of whose remedy is most frequently observed, could not assume to grant a divorce to an aggrieved wife who had invoked the court’s competent jurisdiction to obtain an award of support from her husband because of his desertion of her. The remaining cases cited by the appellant in its effort to expand the jurisdiction of the court of quarter sessions afford no logical basis for its contention.
The appellant also argues that, since the decree of January 7th, as amended by the decree of January 10th, was before the Superior Court in Irwin Borough Annexation Case (No. 1), supra, and, since that court affirmed the decree, the question. of the lower court’s jurisdiction to render any part of the decree is necessarily res judicata. Stated otherwise, the question of the court’s jurisdiction cannot be raised again in a suit between the same parties or their privies concerning the same subject matter: Federal Land Bank of Baltimore v. Putnam, 350 Pa. 533, 537-538, 39 A. 2d 586. As a reading of the opinion in the Annexation Case (No. 1), supra, discloses, the only matter there considered by the Superior Court was the validity of the annexation *141ordinance and not the liability of one school district to another for tuition of pupils. Because the decree of January 7th and the amendment of January 10th were set forth on the appeals to the Superior Court, the appellant urges that a question as to the propriety of the January 10th amendment could have been raised and that, consequently, the whole matter is res judicata as the doctrine embraces not only matters actually determined but also those which could have been determined in the former case. This broad rule is applicable, however, where the causes of action are the same. Cf. Philadelphia v. Ridge Ave. Ry Co., 142 Pa. 484, 493. The present proceeding was instituted for the recovery of the money liability sought to be imposed by. the amendment of January 10th whereas the original proceeding was a complaint against the annexation ordinance. Where the causes of action are different, the doctrine of res judicata, applies only to the matters actually determined in the former action between the parties. It is too clear for argument that the one thing passed upon by the Superior Court in Annexation Case (No. 1) was the invalidity of the ordinance. Furthermore, there was no duty upon the township school district to raise any question as to the competency of the amendment of January 10th, upon the borough school district’s appeal which exclusively called into question the lower court’s invalidation of the annexation ordinance by the decree of January 7th. It follows, therefore, that the Superior Court’s affirmance of the decree of January 7th did not render res judicata the question as to the jurisdiction of the court of quarter sessions to amend that decree in the manner in which it attempted to do on January 10th.
Concluding, as we do, that the learned court below acted properly in discharging the appellant’s rule for a summary judgment on the basis of the incompetent amendment of January 10th, it becomes, unnecessary for *142us to consider whether a rule to show cause issued out of the court of common pleas was an appropriate remedy for the recovery of the money claimed by the borough school district to be due it under the amendment of the decree of January 7th entered by the court of quarter sessions on January 10th.
Order affirmed at the appellant’s costs.